          Case 3:18-cv-08188-SPL Document 14 Filed 11/16/18 Page 1 of 7




1
2
3
4
5
6
                         IN THE UNITED STATES DISTRICT COURT
7                            FOR THE DISTRICT OF ARIZONA
8
9    Brenda Whittaker, individually and on
     behalf of all others similarly situated,
10                         Plaintiff,                 Case No. 3:18-cv-08188-SPL
11   v.
12                                                    SCHEDULING AND PLANNING
     Emergency Air LLC, an Arizona limited            CONFERENCE REPORT
13   liability company,

14                         Defendant.

15
     1.     Attendance:
16
            In accordance with Fed. R. Civ. P. 26(f), a meeting was held on November 13,
17
     2019 and was attended by:
18
            Taylor T. Smith, on behalf of Plaintiff and the alleged Class.
19
            Eric R. Hawkins, on behalf of Defendant.
20
     2.     Service:
21
            All Parties have been served and there are no issues with service.
22
     3.     Nature of Case:
23
            Plaintiff’s Position
24
            The case challenges Defendant’s alleged violations of the Telephone Consumer
25
     Protections Act, 47 U.S.C. § 227, et seq. (“TCPA” or “Act”), specifically its practice of
26
     placing telemarketing calls using an automatic telephone dialing system (“ATDS”) and/or
27
28
                                                  1
          Case 3:18-cv-08188-SPL Document 14 Filed 11/16/18 Page 2 of 7




1    an artificial or prerecorded voice to cellular telephones of consumers nationwide without
2    their prior express written consent.
3           The TCPA prohibits companies from utilizing an ATDS or an artificial or
4    prerecorded voice to place telemarketing calls to consumers without first obtaining their
5    prior express written consent. In Plaintiff Whittaker’s case, she alleges that she received
6    telemarketing calls from Defendant purporting to solicit her to purchase its products
7    and/or services. At no time did Plaintiff give her prior express written consent to
8    Defendant to be contacted. Accordingly, Plaintiff, on behalf of herself and a Class of
9    similarly situated individuals, brings this action to put an end to Defendant’s serial
10   violations of the TCPA.
11          Defendant’s Position
12          Defendant denies that it has violated the TCPA and denies that its marketing
13   system constitutes an ATDS as defined under the statute and relevant case law.
14   4.     Jurisdiction:
15          The Court has subject matter jurisdiction in this case under 28 U.S.C. § 1331, et
16   seq., because Plaintiff brings a claim under federal law, the Telephone Consumer
17   Protection Act, 47 U.S.C. § 227, et seq. The Court has personal jurisdiction over the
18   Defendant, which is registered to do business in this district, all of its members are located
19   in this District, and has been properly served in the case. In short, there is no known
20   dispute regarding jurisdiction.
21   5.     Additions and Amendments:
22          Neither Party expects to add any additional parties nor amend the pleadings at this
23   time. Plaintiff reserves the right to amend to add any third party vendors identified in
24   Defendant’s discovery responses.
25   6.     Forthcoming Motions:
26          Plaintiff intends to move for class certification after an appropriate period of class
27
28
                                                   2
           Case 3:18-cv-08188-SPL Document 14 Filed 11/16/18 Page 3 of 7




1    discovery. Plaintiff also intends to move for summary judgment after a class has been
2    certified. Plaintiff may also need to file a motion to amend the pleadings as appropriate.
3    Defendant intends to move for summary judgment with respect to a certified class if
4    warranted by the evidence produced during discovery.
5    7.     Related Cases:
6           The Parties are not aware of any related cases.
7    8.     Mandatory Initial Discovery Pilot Project (“MIDP”):
8           MIDP Certification: Both Parties certify that they have reviewed the Court’s
9    Preliminary Order (dkt. 7) and the corresponding attachments.
10          MIDP Compliance: Both Parties have exchanged MIDP Responses in accordance
11   with this Court’s Preliminary Order.
12          MIDP Issues and Disputes: Neither Party is aware of any issues or disputes
13   relating to the MIDP response produced in this matter.
14   9.     Discovery Limitations:
15          The Parties do not propose any changes to the discovery limitations imposed by the
16   Federal Rules of Civil Procedure.
17   10.    Electronically Stored Information:
18          Neither Party is aware of any issues relating to the preservation, disclosure, or
19   discovery of electronically stored information. While discovery in this case will involve
20   the production of data, the Parties can work cooperatively through such issues.
21   11.    Request for Jury Trial:
22          Plaintiff has demanded a jury trial, which is not being contested.
23   12.    Trial:
24          The Parties estimate that a trial in this case would take 3 days.
25   13.    Expedited Trial Alternative:
26          Counsel for both Parties hereby certify that they have discussed the option of an
27
28
                                                   3
           Case 3:18-cv-08188-SPL Document 14 Filed 11/16/18 Page 4 of 7




1    expedited trial alternative. The Parties both agree that this matter is not suited for
2    resolution via an expedited trial alternative.
3    14.      Consent to Magistrate Judge:
4             The Parties do not consent to the transfer of the case to a United States Magistrate
5    Judge.
6    15.      Settlement:
7             The Parties do not request Court assistance with settlement talks at this time. The
8    Parties reserve the right to request a judicial settlement conference after initial discovery
9    has taken place.
10   16.      Modified Procedures:
11            Class Action
12            (a)    Completion of class certification discovery;
13            Discovery should proceed with respect to both class certification and merits issues
14   for a period of ten (10) months. The first eight (8) months will be devoted to written and
15   oral fact discovery. The final two (2) months of this period will be devoted to experts.
16            (b)    Filing of any motion for class certification and responsive briefing;
17            Following the close of this initial ten (10) month discovery period, the Parties will
18   brief class certification. Following a ruling on class certification, the Court would hold a
19   subsequent case management conference and establish a schedule for the remainder of the
20   case, including a period for any remaining merits-based discovery, and dates for summary
21   judgment briefing, pre-trial conferences, and the trial.
22            (c)    Filing of any motion for class decertification and responsive briefing.
23            The Parties propose that the deadlines for briefing of any class decertification
24   motion should run concurrent to the briefing schedule for a class certification motion.
25   17.      Additional Matters:
26            There are no other matters that the Parties believe require Court attention at this
27
28
                                                      4
             Case 3:18-cv-08188-SPL Document 14 Filed 11/16/18 Page 5 of 7




1    time.
2
3    Dated: November 16, 2018
4                                          Respectfully Submitted,

5                                          BRENDA WHITTAKER, individually and on
                                           behalf of all others similarly situated,
6
                                           By:     /s/ Taylor T. Smith
7                                                 One of Plaintiff’s Attorneys
8
9                                          Steven L. Woodrow*
10                                         swoodrow@woodrowpeluso.com
                                           Patrick H. Peluso*
11                                         ppeluso@woodrowpeluso.com
                                           Taylor T. Smith*
12                                         tsmith@woodrowpeluso.com
13                                         Woodrow & Peluso, LLC
                                           3900 East Mexico Ave., Suite 300
14                                         Denver, Colorado 80210
                                           Telephone: (720) 213-0675
15
                                           Facsimile: (303) 927-0809
16
                                           Penny L Koepke
17                                         pkoepke@hoalaw.biz
18                                         Maxwell & Morgan, P.C.
                                           4854 E. Baseline Road, Suite 104
19                                         Mesa, Arizona 85206
                                           Tel: 480-833-1001
20
                                           Fax: 480-969-8267
21
                                           Attorneys for Plaintiff and the Class
22
23                                         * Pro Hac Vice

24                                         EMERGENCY AIR LLC,
25
                                           By: /s/ Eric R. Hawkins
26                                         One of Defendant’s Attorneys
27
28
                                              5
     Case 3:18-cv-08188-SPL Document 14 Filed 11/16/18 Page 6 of 7




1                                  Eric Ryan Hawkins
                                   eric@durazzo-eckel.com
2                                  Durazzo Eckel & Hawkins PC
                                   45 N. Tucson Blvd.
3                                  Tucson, AZ 85716
4                                  Tel: 520-792-0448

5                                  Attorneys for Defendant
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      6
          Case 3:18-cv-08188-SPL Document 14 Filed 11/16/18 Page 7 of 7




1                                 CERTIFICATE OF SERVICE
2           I, Taylor T. Smith, an attorney hereby certify that on November 16, 2018, I served
3    the foregoing papers by causing true and accurate copies of such papers to be transmitted
4    to all counsel of record through the Court’s electronic filing system.
5                                              /s/ Taylor T. Smith
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   7
